                      Case 1:17-cv-04835-VEC Document 114 Filed 08/28/20 Page 1 of 1




                                              THE CITY OF NEW YORK                                    J. KEVIN SHAFFER
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                               Labor & Employment Law Division
                                                 100 CHURCH STREET                                            (212) 356-1105
                                                 NEW YORK, NY 10007                                    jshaffer@law.nyc.gov

                                                                      August 28, 2020

        BY ECF
        Hon. Valerie E. Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 240
        New York, New York 10007

                          Re: Ricardo Dolcine v. Police Officer Richard Hanson, and Police Officer Kerin
                              Donahue
                              Docket No. 17 Civ. 4835 (VEC) (JLC)

        Dear Judge Caproni:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
        action. Pursuant to the Court’s Order dated August 27, 2020 (ECF Dkt. No. 111), please see the
        attached, redlined copies of Defendants’ Amended Local Rule 56.1 Statement (ECF Dkt. No.
        112) and Defendants’ Amended Memorandum of Law in Support of Defendants’ Motion for
        Summary Judgment (ECF Dkt. No. 113). Additionally, please see the attached, corrected
        version of Exhibit P to the Shaffer Declaration.

                                                                      Respectfully submitted,
                                                                      /s/ J. Kevin Shaffer
                                                                      J. Kevin Shaffer
                                                                      Assistant Corporation Counsel

        Encl.

        cc:      Elefterakis, Elefterakis & Panek (by ECF)
                 Attorneys for Plaintiff
